DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 5303934).
 	Regarding claims 1 and 7, Elliott discloses a compressor Fig. 3 configured to compress gas, the compressor comprising: a cylinder part 112; a piston 116 disposed in the cylinder part to form in the cylinder part a compression chamber 130 in which the gas is compressed, the piston being configured to compress the gas in the compression chamber; a first sealing part 126 attached to an outer circumference of the piston and formed mainly containing at least one type of component that is a polymer; and a second sealing part 124 located more separated from the compression chamber than the first sealing part is from the compression chamber and attached to the outer circumference of the In re Leshin, 125 USPQ 416.
 	Regarding claim 2, Elliott discloses a third sealing part 126 located on the opposite side of the second sealing part 124 from the first sealing part 126 in an axial direction of the cylinder part 112 and attached to the outer circumference of the piston 116, wherein the piston and the cylinder part form a non-compression chamber 136 located on the opposite side of the piston from the compression chamber 130, and the third sealing part is located closer to the non-compression chamber than the second sealing part is to the non-compression chamber and is formed mainly containing at least one type of component that is selected from a group of polyetheretherketone, polyimide, and polybenzimidazole.  However, Elliott fails to explicitly disclose wherein the polymer material is selected from a group of polyetheretherketone, polyimide, and polybenzimidazole.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material for a given condition in which the material will operate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 5, Elliott discloses wherein the piston 116 and the cylinder part 112 form the compression chamber of a first compression chamber 130 and a second compression chamber 136 that is located on the opposite side from the first compression chamber in the axial direction of the cylinder .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Monahan (US 2557835). 	Regarding claim 3, Elliott discloses the invention as claimed above but fails to explicitly disclose wherein the sealing parts include fitting openings.  Monahan, a seal assembly for a piston, discloses sealing parts 22 that including fitting openings 28 Fig. 2 extending from an outer circumference to an inner circumference of each of the two ring elements are respectively formed in the two ring elements, and the two ring elements are overlapped in the axial direction of the cylinder part and attached to the outer circumference of the piston such that the fitting openings of the two ring elements are not overlapped with each other.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to provide the ring elements of Elliott with fitting openings as taught by Monahan in order to provide for radial compression.  (Col. 2, Ln. 20-22 of Monahan)  	Regarding claim 4, Elliott as modified discloses wherein the second sealing part 124 includes: a soft ring element formed mainly containing at least one type of component that is selected from a group of polytetrafluoroethylene and modified polytetrafluoroethylene; and a hard ring 126 element formed of a polymer but fails to explicitly disclose that the polymer is mainly containing at least one type of component that is selected from a group of polyetheretherketone, polyimide, and polybenzimidazole, the hard ring element being overlapped with the soft ring element from the opposite side from the In re Leshin, 125 USPQ 416.   						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/EUGENE G BYRD/Primary Examiner, Art Unit 3675